DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 5-7 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4, 6-7, 12, 15 and 19 of US Patent No. 11,087,696.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 1 of the current application is met by the narrower claim limitation of claims 1 and 4 of US Patent No. 11,087,696 as shown in the following tables and the discussion thereafter. 

Current Application
US. Patent No. 11,087,696
Claim 1. a display device comprising 
a pixel connected to a scan line and a data line intersecting the scan line, 
wherein: 
the pixel comprises:
a light emitting element and a driving transistor configured to control a driving current supplied to the light emitting element according to a data voltage applied from the data line; and
a scan transistor for applying the data voltage of the data line to a first gate electrode of the driving transistor according to a scan signal transmitted to the scan line; the driving transistor comprises a first active layer including an oxide semiconductor doped with a metal;
the scan transistor comprises a second active layer including an oxide semiconductor; and













the metal is copper (Cu), and the oxide semiconductor comprises tin (Sn).
Claim 1. (Currently Amended) A display device comprising|[:]] a pixel connected to a scan line and a data line intersecting the scan line, wherein: 
the pixel comprises:
a light emitting element and a driving transistor configured to control a driving current supplied to the light emitting element according to a data voltage applied from the data line; and
a scan transistor for applying the data voltage of the data line to a first gate electrode of the driving transistor according to a scan signal transmitted to the scan line; the driving transistor comprises a first active layer including an oxide semiconductor
doped with a metal; 
the scan transistor comprises:
a second active layer having an oxide semiconductor,
a second light shielding layer disposed under the second active layer, and
a second gate electrode disposed on the second active layer, and the second gate electrode contacts the second light shielding layer through a sixth
contact hole passing through a gate insulating layer disposed between the second active layer and the second gate electrode and an insulating layer disposed between the second active layer and the second light shielding layer.
Claim 4. The display device of claim 1, wherein the metal is copper (Cu), and the oxide semiconductor comprises tin (Sn).


Claim 2 of the present application corresponds to claim 12 of US Patent No. 11,087,696.
Claim 3 of the present application corresponds to claim 2 of US Patent No. 11,087,696.
Claim 5 of the present application corresponds to claim 6 of US Patent No. 11,087,696.
Claim 6 of the present application corresponds to claim 7 of US Patent No. 11,087,696.
Claim 7 of the present application corresponds to claim 15 of US Patent No. 11,087,696.
Claim 10 of the present application corresponds to claim 19 of US Patent No. 11,087,696.

Claim Objections
Claim 11 is objected to because of the following informalities:  the phrase “the third active layer” in line 1 should be “a third active layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US. Pub. No. 2015/0206931, hereinafter “Choi”) in view of You et al. (US. Pub. No. 2010/0019996, hereinafter “You”).
As to claim 1, (Currently Amended) 




Choi discloses a display device [figure 2, display “14”] comprising a pixel [figure 2, display pixels “22”] connected to a scan line [figure 2, scan lines “28”] and a data line [figure 2, data lines “26” intersecting scan lines “28”] intersecting the scan line, 
wherein: 
the pixel comprises:
a light emitting element [figure 3, light emitting element “30”] and a driving transistor [figure 3, driving transistor “TD”] configured to control a driving current supplied to the light emitting element according to a data voltage applied from the data line [figure 3, drive transistor in each display pixel may apply current to LED according to data voltage applied from data line “D”]; and
a scan transistor [figure 3, scan transistor “SW1”] for applying the data voltage of the data line to a first gate electrode of the driving transistor according to a scan signal transmitted to the scan line [figure 3, “SW1” for applying the data voltage “D” of data line “26” to a first gate electrode of “TD” according to a scan signal “SCAN1”]; the driving transistor comprises a first active layer [figure 5, first active layer “208”] including an oxide semiconductor [paragraph 44, active material “208” may be a layer of polysilicon, indium gallium zinc oxide…].
Choi does not disclose the driving transistor comprises a first active layer including an oxide semiconductor doped with a metal; 
the scan transistor comprises a second active layer including an oxide semiconductor; and
the metal is copper (Cu), and the oxide semiconductor comprises tin (Sn).
You teaches a display device comprising a driving transistor comprises a first active layer including an oxide semiconductor doped with a metal [abstract, the driving transistor including a driving active pattern comprising a metal oxide, paragraphs 54-55, a metal oxide including Gallium (Ga), indium (In)…Copper (Cu)…or a combination thereof, the mobility of the metal oxide may be about 3 cm2/Vs to 10 cm2/Vs];
a scan transistor comprises a second active layer [figure 2, switching active pattern “AP1”] including an oxide semiconductor [paragraph 167, “AP1” may be formed by a metal oxide layer]; and
the metal is copper (Cu) [paragraph 54, a metal oxide includes copper], and the oxide semiconductor comprises tin (Sn) [paragraph 54, metal oxide includes copper and tin (Sn)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the first active layer of the driving transistor to include an oxide semiconductor doped with a metal, the scan transistor comprises a second active layer including an oxide semiconductor; and the metal is copper (Cu), and the oxide semiconductor comprises tin (Sn), as taught by You, since it is a use of known technique to improve similar display devices (methods) in the same way.
As to claim 2, (New) Choi, as modified by You, discloses the display device of claim 1.
You teaches in another embodiment wherein the second active layer is not doped with the metal [paragraph 88, “AP1” comprises amorphous silicon].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the second active layer not doped with metal, as taught by another embodiment of You, since it is a simple substitution of one known element for another to obtain predictable results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, as applied to claim 1 above, further in view of Takechi et al. (US. Pub. No. 2012/0286265, hereinafter “Takechi”).
As to claim 3, (New) Choi, as modified by You, discloses the display device of claim 1.
Choi, as modified by You, does not disclose wherein a proportion of the metal in the first active layer is about 10 atomic % or less.
Takechi teaches a display device [paragraph 152, displays], wherein a proportion of the metal in an active layer is about 10 atomic % or less [abstract, an atomic ratio of metal element is 0.1 or more  and 0.4 or less].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the proportion of the metal in an active layer is about 10 atomic % or less, as taught by Takechi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, as applied to claim 1 above, further in view of Lou et al. (US. Pub. No. 2019/0165004, hereinafter “Lou”).
As to claim 4, (New) Choi, as modified by You, discloses the display device of claim 1, wherein the first active layer comprises indium-gallium-tin oxide (IGTO) [paragraph 54, indium gallium tin oxide] or indium-gallium-zinc-tin oxide (IGZTO).
Choi, as modified by You, does not disclose the second active layer comprises indium-gallium-tin oxide (IGTO) or indium-gallium-zinc-tin oxide (IGZTO).
Lou teaches a display device wherein a thin film transistor comprises a second active layer may comprise indium-gallium-tin oxide (IGTO) or indium-gallium-zinc-tin oxide (IGZTO) [paragraph 49, oxide semiconductor active layer in the thin film transistor may be IGZTO].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the second active layer comprise indium-gallium-tin oxide (IGTO) or indium-gallium-zinc-tin oxide (IGZTO), as taught by another embodiment of Lou, since it is a simple substitution of one known element for another to obtain predictable results.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, as applied to claim 1 above, further in view of Zha et al. (US. Patent No. 10,355,163, hereinafter “Zha”).
As to claim 5, (New) Choi, as modified by You, discloses the display device of claim 1.
Choi, as modified by You, does not disclose wherein the metal is doped into an upper surface of the first active layer.
Zha teaches a display device wherein a metal is doped into an upper surface of an active layer [column 4, ll. 64-65].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to have the metal doped into an upper surface of the active layer, as taught by Zha, in order to have the advantage of being energy saving (Zha, column 1, ll. 51-52).
As to claim 6, (New) Choi, as modified by You and Zha, discloses the display device of claim 5, wherein the metal is doped into at least one side surface of the first active layer [Zha, column 4, ll. 64-65]. In addition, the same rationale is used as in rejection for claim 5.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, as applied to claim 1 above, further in view of Wu et al. (US. Pub. No. 2018/0308871, hereinafter “Wu”).
As to claim 7, (New) Choi, as modified by You, discloses the display device of claim 1, further comprising a scan driver circuit [Choi, figure 2, “18” output scan signal to scan lines “28”] configured to output a scan signal to the scan line.
Choi, as modified by You, does not disclose the scan driver circuit comprises a pull-up transistor configured to output a gate-on voltage when the pull-up transistor is charged with the gate-on voltage; and
the pull-up transistor comprises a third active layer including polysilicon.
Wu teaches a pull-up transistor configured to output a gate-on voltage when the pull-up transistor is charged with the gate-on voltage [figure 15, pull-up transistor “T11” and “T15” to output gate-on voltage]; and
the pull-up transistor comprises a third active layer including polysilicon [paragraph 140, pull-up transistors may be metal oxide semiconductor or amorphous silicon].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to comprises a pull-up transistor configured to output a gate-on voltage when the pull-up transistor is charged with the gate-on voltage; and the pull-up transistor comprises a third active layer including polysilicon, as taught by Wu, since it is a use of known technique to improve similar devices in the same way.
As to claim 8, (New) Choi, as modified by You and Wu, discloses the display device of claim 7, wherein:
the scan driver further comprises a pull-down transistor [figure 15, “T12”-“T17” to output a gate-off voltage “VGL”] configured to output a gate-off voltage when the pull-down transistor is charged with the gate-on voltage; and
the pull-down transistor comprises a fourth active layer including polysilicon [Wu, paragraph 151, ]. In addition, the same rationale is used as in rejection for claim 7.
As to claim 9, (New) Choi, as modified by You and Wu, discloses the display device of claim 8, wherein the third active layer consists of a same material with the fourth active layer [Wu, third and fourth active layers consist of polysilicon]. In addition, the same rationale is used as in rejection for claim 7.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of You, as applied to claim 1 above, further in view of Saito et al. (US. Pub. No. 2009/0128723, hereinafter “Saito”).
As to claim 10, (New) Choi, as modified by You, discloses the display device of claim 1, further comprising a data voltage distribution circuit [Choi, figure 2, “20”].
Choi, as modified by You, does not disclose comprising a first distribution transistor connected between a routing line and the data line and a second distribution transistor connected between the routing line and another data line adjacent to the data line,
wherein each of the first distribution transistor and the second distribution transistor comprises a fifth active layer including polysilicon.
Saito teaches a display device [figure 1, “100”] with a data voltage distribution circuit [figure 1, “5”] comprising a first distribution transistor [figure 1, first transistor “6” connected between a routing line and one data line] connected between a routing line and the data line and a second distribution transistor [figure 1, second transistor “6” connected between a routing line and another data line adjacent to the data line] connected between the routing line and the data line and a second distribution transistor connected between the routing line and another data line adjacent to the data line, wherein each of the first distribution transistor and the second distribution transistor comprises a fifth active layer including polysilicon [paragraph 133, semiconductor layer “134” constituted of a polysilicon film].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Choi to include a first distribution transistor connected between a routing line and the data line and a second distribution transistor connected between the routing line and another data line adjacent to the data line, wherein each of the first distribution transistor and the second distribution transistor comprises a fifth active layer including polysilicon, as taught by Saito, in order to reduce of power consumption (Saito, paragraph 8).
As to claim 11, (New) Choi, as modified by You and Saito, discloses the display device of claim 10, wherein the third active layer consists of a same material with the fifth active layer [third and fifth active layers consist of polysilicon].
Claims 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Ishii et al. (US. Pub. No. 2008/0017885, hereinafter “Ishii”).
As to claims 12 and 19-20, (New) You discloses a display device [figures 1A-B, display], associated with its method of manufacturing the display device, comprising:
a substrate [figure 2, substrate “110”];
a first active layer including polysilicon [figure 2, “AP2”, abstract, amorphous silicon], the first active layer including a channel region [figure 2, channel region of “AP2”];
a first insulating layer [figure 2, gate insulating layer “130”] on the first active layer:
a first gate electrode [figure 2, gate electrode “GE2”] on the first insulating layer:
a second insulating layer [figure 2, insulating layer “150”] on the first gate electrode;
a first source electrode and a first drain electrode [figure 2, “SE2” and “DE2”] on the second insulating layer,
a third insulating layer [figure 2, “160”] on the first source electrode and the first drain electrode;
a second active layer [figure 2, “AP1”] including an oxide semiconductor doped with a metal [paragraph 71, metal oxide layer], the second active layer on the third insulating layer [figure 2, “AP1” on a third insulating layer];
a fourth insulating layer [figure 2, fourth insulating layer on “AP1”] on the second active layer:
a second gate electrode [figure 2, “GE1” on fourth insulating layer] on the fourth insulating layer:
a fifth insulating layer [figure 2, fifth insulating layer on “GE1”] on the second gate electrode; and
a second source electrode and a second drain electrode [figure 2, “SE1” and “DE1”] on the fifth insulating layer,
wherein the metal is copper (Cu) [paragraph 54, a metal oxide includes copper], and the oxide semiconductor comprises tin (Sn) [paragraph 54, metal oxide includes copper and tin (Sn)].
You does not disclose the first active layer including a heavily doped region, a lightly doped region.
Ishii teaches a display device comprising a first active layer including a heavily doped region [paragraph 95, impurities are heavily doped] and a lightly doped region [paragraph 7, a lightly doped drain region].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of You to comprise the first active layer including a heavily doped region and a lightly doped region, as taught by Ishii, in order to prevent light leak current (Ishii, paragraph 7).
As to claim 13, (New) You, as modified by Ishii, discloses the display device of claim 12, further comprising:
a planarization layer on the second source electrode and a second drain electrode [You, figure 2, planarization layer “WA” on “SE1” and “DE1”];
a first electrode on the planarization layer [You, figure 2, “CA” on “WA”];
a pixel defining layer on an edge of the first electrode [You, figure 2, “Qe” on edge of “AN”];
an organic light emitting layer [You, figure 2, “EL”] on the first electrode; and
a second electrode [You, figure 2, “CA”] on the organic light emitting layer and the pixel defining layer.
As to claim 14, (New) You, as modified by Ishii, discloses the display device of claim 12, further comprising:
a first shielding layer [Ishii, figure 5, light-shielding film “11a”] on the third insulating layer; and
a sixth insulating layer [Ishii, figure 5, “12” between “11a” and active layer] between the first shielding layer and the second active layer. In addition, the same rationale is used as in rejection for claim 12.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 15-18, such as “the second source electrode is connected to a first conducing region of the second active layer through a first contact hole penetrating the fifth insulating layer; and the second source electrode is connected to the first shielding layer through a second contact hole penetrating the fifth insulating layer and the sixth insulating layer”, recited by claim 15; “wherein the second gate electrode is connected to the first shielding layer through a third contact hole penetrating the fourth insulating layer and the sixth insulating layer”, recited by claim 16; and “a second shielding layer on the substrate; and a seventh insulating layer between the second shielding layer and the first active layer”, recited by claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622